Citation Nr: 1430200	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for vertigo as secondary to service connected otitis media, left with perforation of tympanic membrane.

2.  Entitlement to an effective date earlier than July 24, 1970 for service connection for otitis media, left with perforation of tympanic membrane.

3.  Entitlement to an effective date earlier than January 7, 2008 for service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than January 7, 2008 for service connection for tinnitus.

5.  Entitlement to a higher initial rating for otitis media, left with perforation of tympanic membrane, currently rated as 0 percent disabling.

6.  Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  A notice of disagreement was initially received in April 2009, but the RO advised the Veteran and his representative that it was not accepted, because it was unclear what issues were being appealed.  38 C.F.R. §§ 19.26(b), 20.201 (2013).  In April 2010; the RO received a notice of disagreement clarifying the issues being appealed.  Although this notice of disagreement was received more than one year after the date of the notice of the March 2009 decision, the "postmark rule" dictates that it is deemed to have been received within the appeal period.  38 C.F.R. § 20.305(b) (2013).

The Veteran also disagreed with the 10 percent rating assigned for tinnitus.  In the June 2011 substantive appeal, his representative indicated that she wanted to appeal all issues on the statement of the case, but clarified that she did not challenge the 10 percent rating assigned for tinnitus.  Consequently, the issue was not perfected and is not on appeal.

The RO indicated in its March 2009 decision that service connection had been granted for otitis media, left with perforation of the tympanic membrane, effective July 24, 1970, but listed it in the same rating decision as not service connected.  The RO issued a January 2013 rating decision in which it found clear and unmistakable error (CUE) in the March 2009 rating decision.  It granted an earlier effective date of July 24, 1970.  

The issue of entitlement to service connection for vertigo is remanded to the agency of original jurisdiction (AOJ) and is discussed in the REMAND section of this decision.



FINDINGS OF FACT

1.  The effective date of service connection for the Veteran's otitis media, left with perforation of tympanic membrane is July 24, 1970 (the day after separation from service); and there is no legal basis for an earlier effective date.

2.  Service connection for left ear hearing loss was denied in a December 10, 2002 Board decision.  

3.  The Veteran did not file a claim, either formal or informal, for service connection for right ear hearing loss or a claim to reopen the claim for left ear hearing loss, prior to January 7, 2008.

4.  The Veteran did not file a claim, either formal or informal, for service connection for tinnitus, prior to January 7, 2008.

5.  The Veteran's service-connected otitis media, left with perforation of tympanic membrane is asymptomatic and not manifested by suppuration or aural polyps. 

6.  The Veteran's service-connected bilateral hearing loss is manifested by level II hearing in the right ear and level II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than July 24, 1970, for the grant of service connection for otitis media, left with perforation of tympanic membrane have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

2.  The criteria for assignment of an effective date earlier than January 7, 2008, for the grant of service connection for right ear hearing loss, have not been met. 38 U.S.C.A. § 5110, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400.

3.  The criteria for assignment of an effective date earlier than January 7, 2008, for the grant of service connection for tinnitus, have not been met. 38 U.S.C.A.§ 5110; 38 C.F.R. § 3.400.

4.  The criteria for entitlement to a compensable disability rating for otitis media, left with perforation of tympanic membrane have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6200 (2013).

5.  The criteria for entitlement to a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The issues decided by the Board arise from the initial ratings and effective dates following the granting of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2008 and January 2009 which are fully adequate.  The examiners reviewed the claims file, fully addressed the rating criteria, and answered the relevant questions at issue.  The duties to notify and to assist have been met.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran was provided audiology examinations that fully recorded the Veteran's reports of the impacts of his audiological disabilities on his functioning.

The Veteran's representative has argued that VA should obtain retrospective medical opinions to determine the date of onset of the bilateral hearing loss, tinnitus, and otitis.  The representative has not pointed to a claim earlier than January 7, 2008; and by law the effective date for service connection is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   Even if a medical opinion established entitlement prior to January 7, 2008, the effective date could not be later than the date of claim.  Accordingly, further opinions are not needed.

The representative also reported in the substantive appeal that the Veteran had provided her with treatment records that she was reviewing; and that she would provide VA with any records that were not duplicates of those already of record.  She has not provided additional records, and the Board deems the referenced records to have been duplicates.

Effective Dates

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

Otitis media

The Veteran's DD 214 reflects that he was discharged from service on July 23, 1970.  As noted in the introduction, the RO issued a January 2013 rating decision in which it granted an effective date of July 24, 1970 for service connection for otitis media, left with perforation of tympanic membrane. 

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  There is no law or regulation permitting an award of service connection prior to the day after discharge from service.  Since the effective date of service connection is the day following separation from service, there is no basis upon which an earlier effective date can be granted, and the appeal is denied as a matter of law.

Tinnitus

The Veteran's claim for tinnitus was received on January 7, 2008.  There is no evidence that the Board can construe as either a formal or informal claim within one year of separation from service.  Neither the Veteran nor his representative has pointed to an earlier claim.

The Veteran may believe that service connection should date back to 1970 because he filed a claim for service connection for a left ear condition in 1970.  The Board notes that there was no indication at that time (or at any time prior to January 7, 2008) that the Veteran intended to file a claim for tinnitus.  The Veteran's claim for a left ear disability (perforation of a left eardrum) was adjudicated numerous times by the RO and by the Board from 1970 to 2008, and at no time did the Veteran indicate that he had tinnitus (ringing in his ears).  Moreover, the medical records (including records from the Social Security Administration) failed to reflect any complaints of tinnitus.    

As noted above, the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  In the absence of any claim received within one year after separation from service, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

Consequently, the Board cannot find any basis for an effective date of service connection prior to January 7, 2008.

Hearing loss

The Veteran filed a claim for left ear hearing loss, which was denied in October 1970.  The Veteran did not submit a notice of disagreement or submit new and material evidence within one year and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013).  In December 2002, the Board issued a decision finding that new and material evidence had not been received to reopen the claim.  Board decisions are final when issued, unless the Board chairman orders reconsideration.  38 C.F.R. § 20.1100 (2013).  The Board's chairman did not order reconsideration of the 2002 decision.

The Veteran's application to reopen his claim for hearing loss was received on January 7, 2008.  There is no evidence of an earlier claim to reopen or an earlier claim for service connection.  The effective date for an award based on new and material evidence received after a final disallowance will be the latter of the date of receipt of the new claim, or the date entitlement arose.  38 C.F.R. § 3.400(q)(2) (2013).

Even if entitlement arose prior to January 7, 2008, there was no earlier claim that would support an earlier effective date for the grant of service connection for bilateral hearing loss.
   
Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7; see also 38 C.F.R. § 4.21 (2013).  

Where, as in the instant case, the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Otitis Media

The Veteran's service-connected otitis media, left with perforation of tympanic membrane has been rated by the RO under the provisions of Diagnostic Code 6200.  Under this regulatory provision, a rating of 10 percent is warranted for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  

Consequently, the assignment of a compensable rating is dependent on suppuration (the formation or discharge of pus), or aural polyps.  

The service treatment records reflect that the Veteran's left ear had bleeding and draining in January 1970, February 1970, and June 1970.  He stated that 3 years earlier (prior to service) he was told that he had a hole in his eardrum.  He was given a provisional diagnosis of chronic perforation and rule out cholesteatoma.  

A December 1984 report from Wooster ENT Associates revealed normal tympanic membranes, bilaterally.  

The Veteran underwent a VA examination in October 1991.  Examination of the ears was normal.  

The Veteran underwent a VA examination in May 1993.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of diminished hearing in the left ear.  He stated that he perforated his eardrum in 1970, the etiology of which was unknown.  Upon examination, there was a retracted, dull, left tympanic membrane.  There was no evidence of perforation.  The examiner's impression was that of diminished hearing in the left ear, and a scarred, retracted left ear drum.  

The Veteran underwent VA examinations in August 2008 and January 2009.  At the August 2008 examination, the Veteran reported a history of left ear drainage of pus and blood occasionally.  The August 2008 found that otoscopic examination was unremarkable.  Upon examination, the examiner found that the left tympanic had demonstrated tympanosclerosis.  The drum was intact but there was some slight distortion.  There was no exudate.  

The Veteran's otitis media, left with perforation of tympanic membrane has not been manifested by suppuration or aural polyps.  The Board notes that the treatment records fail to reflect significant suppuration or aural polyps.  The Veteran himself admitted that the drainage occurred occasionally.  The Board finds that while a 10 percent rating would be warranted for these periods, there is no post-service documentation of said periods.  To the contrary, whenever the Veteran's ear was examined, his left tympanic membrane was not perforated, and there was no suppuration or aural polyps noted.  

Additionally, the Veteran noted in correspondence dated in May 2008 that he was diagnosed with r/o cholesteatoma in service.  He has pointed out that a cholesteatoma is a cystic mass with a lining of stratified squamous epithelium.  It appears that the Veteran may be arguing that this constitutes an aural polyp.  

The rating criteria specify that a 10 percent rating is warranted for a cholesteatoma with aural polyps (or suppuration).  If the cholesteatoma constituted an aural polyp, then the rating criteria would appear to be redundant.  No cholesteatoma or aural polyp has been found on the numerous evaluations since service.  Consequently, the evidence weighs against a compensable rating.    


Hearing loss

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent an audiologic examination at Wooster ENT Associates in December 1984.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
5
0
X
10
LEFT
25
25
X
35

Without a threshold at 3000 hertz, the rating criteria cannot be applied.  However, the pure tone average at 1000 hertz, 2000 hertz, and 4000 hertz was 37.5 decibels in the right ear and 30 decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.  If the findings at 3000 hertz were known and consistent with the other findings, then such examination findings would translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  No exceptional pattern of hearing loss was demonstrated.  The Board notes that these findings do not even constitute hearing loss as defined by 38 C.F.R. § 3.385.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in August 2001.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
40
30
45
LEFT
30
25
25
40

The pure tone average was 37.5 decibels in the right ear and 30 decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  No exceptional pattern of hearing loss was demonstrated.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in August 2008.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
40
35
35
45
LEFT
40
35
35
45

The pure tone average was 38.75 decibels in the right ear and 38.75 decibels in the left ear.  Speech recognition scores were 90 percent in the right ear and 88 percent in the left ear.  Such examination findings translate to level II hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  No exceptional pattern of hearing loss was demonstrated.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.  

Because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 0 percent.  Thus, there is no reasonable doubt to be resolved.  

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disabilities.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran's representative has argued that the RO should have addressed "extraschedular considerations" on the basis of "the loss of [unspecified] medical treatment records do to the passage of time since 1970."  The regulation does not provide for extraschedular rating on this basis.









							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date earlier than July 24, 1970 for service connection for otitis media, left with perforation of tympanic membrane is denied.

Entitlement to an effective date earlier than January 7, 2008 for service connection for bilateral ear hearing loss is denied.

Entitlement to an effective date earlier than January 7, 2008 for service connection for tinnitus is denied.

Entitlement to a compensable rating for otitis media, left with perforation of tympanic membrane is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran was afforded two VA examinations that addressed whether vertigo was related to service or service connected disabilities.  In August 2008, the examiner declined to provide a definitive opinion, stating that such would require speculation.  She did not provide reasons for this inability.  Cf. Jones v. Shinseki, 23 Vet. App. 383, 388-91 (2010).  In January 2009, an otolaryngologist noted that the hearing loss "to a lesser extent" than non-service connected Huntington's disease "could" be a factor in the Veteran's current vertigo, but the examiner did not provide an unequivocal opinion and pointed to evidence that the vertigo was the result of a central nervous system disorder.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, this case is REMANDED for the following:

1.  Ask an otolaryngologist to review the claims folders and provide opinions as to the relationship between current vertigo and the service connected disabilities.  If an otolaryngologist is not available another physician may provide the necessary opinions.  If further examination is recommended, this should be arranged.

The examiner should state;

Whether it is at least as likely as not that current vertigo is (in whole or part) proximately due to service connected otitis media with perforation of the tympanic membrane or hearing loss disability; or

Whether the current vertigo is aggravated by service connected otitis media with perforation of the tympanic membrane or hearing loss disability;

And if aggravated by those disabilities whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that establishes a baseline of the disability prior to aggravation.

The examiner should provide reasons for these opinions.  If unable to provide an opinion without resort to speculation, the examiner must provide reasons why this is so and state whether the inability is due to the limits of medical knowledge or absent records.

2.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


